Exhibit 10.3
Standard Form of OFFICE LEASE
© 2004 PORTLAND METROPOLITAN ASSOCIATION OF BUILDING OWNERS AND MANAGERS
1.1 Basic Lease Terms.
A. REFERENCE DATE OF LEASE      September 10, 2008
B. TENANT:      Pixelworks, Inc.

         
Trade Name:
       
 
 
 
   
Address (Leased Premises):
  16760 Upper Boones Ferry Road, Suite 101    
 
  Durham, Oregon 97224    
 
       
Address (For Notices):
  Same as above.    
 
       
 
       
 
       
 
       
 
       
C. LANDLORD:
  Durham Plaza, LLC    
Address (For Notices):
  c/o NAI Norris, Beggs & Simpson    
 
  121 SW Morrison Street, Suite 200    
 
  Portland, OR 97004    

D. PREMISES: Suite 101 in the Durham Plaza Office Building (the “Building”) at
16760 Upper Boones Ferry Road in Durham, Oregon, as generally shown on Exhibit A
hereto.
E. PREMISES AREA: Approximately 4,875 Rentable Square Feet (See Exhibit “A”)
F. BUILDING AREA: Approximately 43,024 Rentable Square Feet
G. TENANT’S PROPORTIONATE SHARE: 11.33%. The percentage is obtained by dividing
the rentable square feet of the Premises by the total number of rentable square
feet of the Building. Landlord may modify Tenant’s Proportionate Share if the
Building size is increased or decreased, as the case may be.
H. TENANT’S PERMITTED USE OF PREMISES: General office use.
I. TERM OF LEASE: Commencement Date: Upon substantial completion of Tenant
Improvements performed by landlord (which is anticipated to be December 1,
2008). The actual Commencement Date shall be memorialized by a commencement
memorandum issued by Landlord during “punch list” completion.

     
Expiration Date:
  Sixty (60) full calendar months after the
 
  Commencement Date.

Number of Full Calendar Months:
  Sixty (60)

J. INITIAL BASE MONTHLY RENT: $10,562.50 (months 1 through 12).
K. BASE RENT ADJUSTMENT:

      Effective Date of Rent Increase   New Base Monthly Rent
Months 1 — 12
  $10,562.50
Months 13 — 24
  $10,879.38
Months 25 — 36
  $11,205.76
Months 37 — 48
  $11,541.93
Months 49 — 60
  $11,888.19

                  (BOMA LOGO) [v50401v5040101.gif]   Page 1       Please Initial




 
               
 
          Landlord  
Tenant
JAM/kmm

 



--------------------------------------------------------------------------------



 



L. BASE YEAR: REAL PROPERTY TAXES 2008 — 2009 EXPENSES 2009
M. PARKING: 19 Spaces [Insert “NA” if not applicable]
N.  PREPAID RENT:  Upon execution of this Lease, Tenant shall deposit with
Landlord $10,562.50 (the “Prepaid Rent”) which shall be Base Monthly Rent due
for first monthof the Lease term.
O. SECURITY DEPOSIT: Upon execution of this Lease, Tenant shall deposit with
Landlord $12,244.83 (the “Security Deposit”).
P. BROKER(S): NAI Norris, Beggs & Simpson as Landlord Representative shall be
compensated with 2.5% of the total lease consideration for the first five
(5) years. Integrated Corporate Property Services (Mark Childs) as Tenant
Representative shall be compensated with 5% of the total lease consideration of
the first five (5) years of rent. Fees shall be paid by Landlord one half upon
invoice following execution of lease, and one half upon invoice following rent
commencement.
Q. GUARANTOR(S): N/A
If Guarantor(s) is/are listed, Tenant shall cause all Guarantor(s) to return to
Landlord an executed Guaranty of this Lease in the form attached as Exhibit D at
the same time as Lease execution.
For valuable consideration, Landlord and Tenant covenant and agree as follows:
1.2 Lease of Premises.
Landlord leases to Tenant the premises described in the Basic Lease Terms and
shown on Exhibit A (the “Premises”), located in the Building, subject to the
terms and conditions of this Lease.
1.3 Delivery of Possession and Commencement.
Should Landlord be unable to deliver possession of the Premises on the
commencement date stated in the Basic Lease Terms, the commencement date will be
deferred and Tenant shall owe no rent until notice from Landlord tendering
possession to Tenant. If possession is not so tendered within ninety (90) days
following the commencement date set forth in the Basic Lease Terms, then Tenant
may elect to terminate this Lease by notice to Landlord within ten (10) days
following expiration of the ninety (90)-day period. Landlord shall have no
liability to Tenant for delay in delivering possession. The expiration date of
this Lease shall be the date stated in the Basic Lease Terms or, if later, the
last day of the calendar month that is the number of full calendar months stated
in the Basic Lease Terms from the month in which the commencement date occurs.
The Premises shall be improved in accordance with Exhibit B. The existence of
any “punchlist”-type items shall not postpone the commencement date of this
Lease. Tenant’s occupancy of the Premises shall constitute conclusive acceptance
of the amount of square footage stated herein, and of the condition of the
Premises.
2.1 Rent Payment.
Tenant shall pay to Landlord the Base Rent for the Premises and any additional
rent provided herein, without deduction or offset. At the same time as execution
of the Lease, Tenant shall pay the Base Rent for the first full month of the
Lease term for which rent is payable. Rent is payable in advance on the first
day of each month commencing on the commencement date of this Lease. Rent for
any partial month during the Lease term shall be prorated to reflect the number
of days during the month that Tenant occupies the Premises. Additional rent
means amounts determined under Section 19 of this Lease and any other sums
payable by Tenant to Landlord under this Lease. Rent not paid when due shall
bear interest at the rate of 1 1/2 percent per month, or if less the maximum
applicable rate of interest permitted by law, until paid. Landlord may at its
option impose a late charge of the greater of $.05 for each $1 of rent or $50
for rent payments made more than ten (10) days late in lieu of interest for the
first month of delinquency. Tenant acknowledges that late payment by Tenant to
Landlord of any rent or other sums due under this Lease will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of such costs being

                  Standard Form of OFFICE LEASE
Page 2   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



extremely difficult and impracticable to ascertain, and that such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any such late payment and is not a penalty. Neither imposition nor
collection nor failure to impose or collect such late charge shall be considered
a waiver of any other remedies available for default. In addition to such late
charge, an additional charge of $75 shall be recoverable by Landlord for any
returned checks.
2.2 Prepaid Rent.
Upon the execution of this Lease, Tenant shall pay to Landlord the prepaid rent
set forth in the Basic Lease Terms. Landlord’s obligations with respect to the
prepaid rent are those of a debtor and not of a trustee, and Landlord can
commingle the prepaid rent with Landlord’s general funds. Landlord shall not be
required to pay Tenant interest on the prepaid rent. Landlord shall be entitled
to immediately endorse and cash Tenant’s prepaid rent; however, such endorsement
and cashing shall not constitute Landlord’s acceptance of this Lease. In the
event Landlord does not accept this Lease, Landlord shall promptly return said
prepaid rent to Tenant
3.1 Security Deposit.
At the same time as execution of the Lease by Tenant, Tenant shall pay to
Landlord the amount stated in the Basic Lease Terms as a Security Deposit.
Landlord may apply the Security Deposit to pay the cost of performing any
obligation which Tenant fails to perform within the time required by this Lease,
but such application by Landlord shall not waive Landlord’s other remedies nor
be the exclusive remedy for Tenant’s default. If the Security Deposit is applied
by Landlord, Tenant shall on demand pay the sum necessary to replenish the
Security Deposit to its original amount. In no event will Tenant have the right
to apply any part of the Security Deposit to any rent or other sums due under
this Lease. If Tenant is not in default at the expiration or termination of this
Lease, Landlord shall return the entire Security Deposit to Tenant, except for
the portion designated in the Basic Lease Terms, if any, which Landlord shall
retain as a non-refundable cleaning fee. Landlord’s obligations with respect to
the Security Deposit are those of a debtor and not of a trustee, and Landlord
can commingle the Security Deposit with Landlord’s general funds. Landlord shall
not be required to pay Tenant interest on the Security Deposit. Landlord shall
be entitled to immediately endorse and cash Tenant’s Security Deposit; however,
such endorsement and cashing shall not constitute Landlord’s acceptance of this
Lease. In the event Landlord does not accept this Lease, Landlord shall return
said Security Deposit. If Landlord sells its interest in the Premises during the
term hereof and deposits with or credits to the purchaser the unapplied portion
of the Security Deposit, thereupon Landlord shall be discharged from any further
liability or responsibility with respect to the Security Deposit.
4.1 Use.
     Tenant shall use the Premises as a business for the Tenant’s Permitted Use
stated in the Basic Lease Terms and for no other purpose without Landlord’s
written consent. In connection with its use, Tenant shall at its expense
promptly comply and cause the Premises to comply with all applicable laws,
ordinances, rules, and regulations of any public authority (“Laws”) and shall
not annoy, obstruct, or interfere with the rights of other tenants of the
Building. Tenant shall create no nuisance nor allow any objectionable fumes,
noise, light, vibration, radiation, or electromagnetic waves to be emitted from
the Premises. If any sound or vibration produced by Tenant’s activities is
detectable outside of the Premises, Tenant shall provide such insulation as is
required to muffle such sound or vibration and render it undetectable at
Tenant’s cost. Tenant shall not conduct any activities that will increase
Landlord’s insurance rates for any portion of the Building or that will in any
manner degrade or damage the reputation of the Building. Tenant shall pay before
delinquency all taxes, assessments, license fees and public charges levied,
assessed or imposed upon its business operations as well as upon all trade
fixtures, leasehold improvements, merchandise and other personal property in or
about the Premises.
4.2 Equipment.
     Tenant shall install in the Premises only such equipment as is customary
for Tenant’s Permitted Use and shall not overload the floors or electrical
circuits of the Premises or Building or alter the plumbing or

                  Standard Form of OFFICE LEASE
Page 3   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



wiring of the Premises or Building. Landlord must approve in advance the
location of and manner of installing any wiring or electrical, heat generating,
climate sensitive, or communication equipment or exceptionally heavy articles.
All telecommunications equipment, conduit, cables and wiring, additional
dedicated circuits, and any additional air conditioning required because of heat
generating equipment or special lighting installed by Tenant shall be installed
and operated at Tenant’s expense and, at Landlord’s written request shall be
removed by Tenant at Tenant’s sole cost and expense. Landlord shall have no
obligation to permit the installation of equipment by any telecommunications
provider whose equipment is not then servicing the Building. Tenant shall have
no right to install any equipment on or through the roof of the Building, or use
or install or store any equipment or other items outside of the interior
boundary of the Premises.
4.3 Signs and Other Installations.
No signs, awnings, or other apparatus shall be painted on or attached to the
Building or anything placed on any glass or woodwork of the Premises or
positioned so as to be visible from outside the Premises, including any window
covering (e.g., shades, blinds, curtains, drapes, screens, or tinting materials)
without Landlord’s written consent, and Landlord’s approval as to design, size,
location, and color. All signs installed by Tenant shall comply with Landlord’s
standards for signs and all applicable codes and all signs and sign hardware
shall be removed upon termination of this Lease with the sign location restored
to its former state unless Landlord elects to retain all or any portion thereof.
Tenant may not install any alarm boxes, foil protection tape, or other security
equipment on the Premises without Landlord’s prior written consent. Any material
violating this provision may be removed and disposed by Landlord without
compensation to Tenant, and Tenant shall reimburse Landlord for the cost of the
same upon request.
4.4 Parking.
If a number of parking spaces is designated in the Basic Lease Terms, then
during the term of this Lease, Landlord shall make available to Tenant’s
employees such number of parking space(s) at the parking lot servicing the
Building. Landlord’s obligation pursuant to this Section shall be limited to
making such spaces available in whatever manner Landlord deems appropriate
(attended, unattended, marked stalls, or other means), as long as the number of
spaces referred to are made available to Tenant. Tenant shall be required to pay
as rental for the spaces made available to, and used by, Tenant the established
parking rates for the Building or lot (as the case may be), as adjusted from
time to time, and such sum shall be additional rent payable under this Lease.
5.1 Utilities and Services.
Landlord will furnish water and electricity to the Building at all times and
will furnish heat and air conditioning (if the Building is air conditioned), at
building standard levels, during the normal Building hours as established by
Landlord. Janitorial service will be provided in accordance with the regular
schedule of the Building, which schedule and service may change from time to
time. Tenant shall comply with all government laws or regulations regarding the
use or reduction of use of utilities on the Premises. Interruption of services
or utilities shall not be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises, render Landlord liable to Tenant for damages, or
relieve Tenant from performance of Tenant’s obligations under this Lease.
Landlord shall take all reasonable steps to correct any interruptions in service
caused by defects in utility systems within Landlord’s reasonable control.
Electrical service furnished will be 110 volts unless different service already
exists in the Premises. Tenant shall provide its own surge protection for power
furnished to the Premises. Landlord shall have the exclusive right to choose the
utility service providers to the Premises and may change providers at its
discretion. Tenant shall cooperate with Landlord and the utility service
providers at all times as reasonably necessary, and shall allow Landlord and
utility service providers, reasonable access to the pipes, lines, feeders,
risers, wiring, and any other machinery within the Premises. Tenant shall not
contract or engage any other utility provider without prior written approval of
Landlord, which approval Landlord may withhold or condition in Landlord’s
discretion.

                  Standard Form of OFFICE LEASE
Page 4   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



5.2 Extra Usage.
If Tenant uses excessive amounts of utilities or services of any kind because of
operation outside of normal Building hours, high demands from office machinery
and equipment, nonstandard lighting, or any other cause, Landlord may impose a
reasonable charge for supplying such extra utilities or services, which charge
shall be payable monthly by Tenant in conjunction with rent payments. In case of
dispute over any extra charge under this Section, Landlord shall designate a
qualified independent engineer whose decision shall be conclusive on both
parties. Landlord and Tenant shall each pay one-half of the cost of such
determination. Landlord reserves the right to install separate meters for any
such utility and to charge Tenant for the cost of such installation.
5.3 Security.
Landlord may but shall have no obligation to provide security service or to
adopt security measures regarding the Premises, and Tenant shall cooperate with
all reasonable security measures adopted by Landlord. Tenant may install a
security system within the Premises with Landlord’s written consent which will
not be unreasonably withheld. Landlord will be provided with an access code to
any security system and shall not have any liability for accidentally setting
off Tenant’s security system. Landlord may modify the type or amount of security
measures or services provided to the Building or the Premises at any time
without notice.
6.1 Maintenance and Repair.

6.1.1   Landlord shall maintain and repair in good condition the Building
structure, roof, exterior walls and doors, exterior windows, and common areas of
the Building, and the electrical, mechanical, plumbing, heating and air
conditioning systems, facilities and components located in the Building that are
used in common by all tenants of the Building (including replacing building
standard light bulbs). Tenant shall maintain and repair the Premises in good
condition, including, without limitation, maintaining and repairing all walls,
floors, and ceilings, all interior doors, partitions, and windows, and all
Premises systems, fixtures, and equipment that are not the maintenance
responsibility of Landlord, as well as damage caused by Tenant, its agents,
employees, contractors, or invitees.

6.1.2   Landlord shall have no liability for failure to perform required
maintenance and repair unless written notice of such maintenance or repair is
given by Tenant and Landlord fails to commence efforts to remedy the problem in
a reasonable time and manner. Landlord shall have the right to erect scaffolding
and other apparatus necessary for the purpose of making repairs or alterations
to the Building, and Landlord shall have no liability for interference with
Tenant’s use because of such work. Work may be done during normal business
hours. Tenant shall have no claim against Landlord for any interruption or
reduction of services or interference with Tenant’s occupancy caused by
Landlord’s maintenance and repair, and no such interruption or reduction shall
be construed as a constructive or other eviction of Tenant.

6.1.3   Landlord’s cost of repair and maintenance shall be considered “operating
expenses” for purposes of Section 19.3, except that repair of damage caused by
negligent or intentional acts or breach of this Lease by Tenant, its
contractors, agents, or invitees shall be at Tenant’s expense.

6.2 Alterations.

6.2.1   The Tenant will not be responsible for the end of the lease term removal
of any improvements presented in Exhibit A and B. Tenant shall not make any
alterations, additions, or improvements to the Premises, change the color of the
interior, or install any wall or floor covering without Landlord’s prior written
consent which may be withheld in Landlord’s sole discretion. Should Landlord
consent in writing to Tenant’s alteration of the Premises, Tenant shall contract
with a contractor approved by Landlord for the construction of such alterations,
shall secure all appropriate governmental approvals and permits, and shall
complete such alterations with due diligence in compliance with the plans and
specifications approved by Landlord. All such construction shall be performed in
a manner which will not interfere with the quiet enjoyment of other tenants of
the Building. Any such improvements, alterations, wiring, cables, or conduit
installed by Tenant shall at once become part of the Premises and belong to
Landlord except for removable machinery and unattached movable trade fixtures.
Landlord may at its option, if specified at the time of

                  Standard Form of OFFICE LEASE
Page 5   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



    approval of the alteration, require that Tenant remove any improvements,
alterations, wiring, cables or conduit installed by or for Tenant and restore
the Premises to the original condition upon termination of this Lease. Landlord
shall have the right to approve the contractor used by Tenant for any work in
the Premises, and to post notices of nonresponsibility in connection with work
being performed by Tenant in the Premises. Work by Tenant shall comply with all
laws then applicable to the Premises. Tenant shall not allow any liens to attach
to the Building or Tenant’s interest in the Premises as a result of its
activities or any alterations.

6.2.2   Landlord may perform alterations to or change the configuration of the
Building, the Building, the parking area, and other common areas.

7.1 Indemnity.
Tenant shall indemnify, defend, and hold harmless Landlord and its managing
agents and employees from any claim, liability, damage, or loss occurring in,
on, or about the Premises, or any cost or expense in connection therewith
(including attorney fees), arising out of (a) any damage to any person or
property occurring in, on, or about the Premises, (b) use by Tenant or its
agents, invitees or contractors of the Premises and/or the Building, and/or
(c) Tenant’s breach or violation of any term of this Lease.
7.2 Insurance.
Tenant shall carry liability insurance with limits of not less than Two Million
Dollars ($2,000,000) combined single limit bodily injury and property damage
which insurance shall have an endorsement naming Landlord and Landlord’s
managing agent, if any, as an additional insured, cover the liability insured
under Section 7.1 of this Lease and be in form and with companies reasonably
acceptable to Landlord. Prior to occupancy, Tenant shall furnish a certificate
evidencing such insurance which shall state that the coverage shall not be
canceled or materially changed without thirty (30) days’ advance notice to
Landlord and Landlord’s managing agent, if any. Tenant shall furnish to Landlord
a renewal certificate at least thirty (30) days prior to expiration of any
policy.
8.1 Fire or Casualty.
“Major Damage” means damage by fire or other casualty to the Building or the
Premises which causes the Premises or any substantial portion of the Building to
be unusable, or which will cost more than 25 percent of the pre-damage value of
the Building to repair, or which is not covered by insurance. In case of Major
Damage, Landlord may elect to terminate this Lease by notice in writing to the
Tenant within thirty (30) days after such date. If this Lease is not terminated
following Major Damage, or if damage occurs which is not Major Damage, Landlord
shall promptly restore the Premises to the condition existing just prior to the
damage. Tenant shall promptly restore all damage to tenant improvements or
alterations installed or paid for by Tenant or pay the cost of such restoration
to Landlord if Landlord elects to do the restoration of such improvements.
Unless the casualty was caused by Tenant, rent shall be reduced from the date of
damage until the date restoration work being performed by Landlord is
substantially complete, with the reduction to be in proportion to the area of
the Premises not usable by Tenant.
8.2 Waiver of Subrogation.
Tenant shall be responsible for insuring its personal property and trade
fixtures located on the Premises and any alterations or tenant improvements it
has made to the Premises. Neither Landlord, its managing agent nor Tenant shall
be liable to the other for any loss or damage caused by water damage, sprinkler
leakage, or any of the risks that are covered by property insurance or could be
covered by a customary broad form of property insurance policy, or for any
business interruption, and there shall be no subrogated claim by one party’s
insurance carrier against the other party arising out of any such loss.
9.1 Eminent Domain.
If a condemning authority takes title by eminent domain or by agreement in lieu
thereof to the entire Building or a portion sufficient to render the Premises
unsuitable for Tenant’s use, then either party may elect to terminate this Lease
effective on the date that possession is taken by the condemning authority. If

                  Standard Form of OFFICE LEASE
Page 6   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



this Lease is not terminated, then rent shall be reduced for the remainder of
the term in an amount proportionate to the reduction in area of the Premises
caused by the taking. All condemnation proceeds shall belong to Landlord, and
Tenant shall have no claim against Landlord or the condemnation award because of
the taking.
10.1 Assignment and Subletting.
Tenant shall not assign or encumber its interest under this Lease or sublet all
or any portion of the Premises without first obtaining Landlord’s consent in
writing. This provision shall apply to all transfers by operation of law, and to
all mergers and changes in control of Tenant, all of which shall be deemed
assignments for the purposes of this Section. No assignment shall relieve Tenant
of its obligation to pay rent or perform other obligations required by this
Lease, and no consent to one assignment or subletting shall be a consent to any
further assignment or subletting. If Tenant proposes a subletting or assignment
for which Landlord’s consent is required, Landlord shall have the option of
terminating this Lease and dealing directly with the proposed subtenant or
assignee, or any third party. If Landlord does not terminate this Lease,
Landlord shall not unreasonably withhold its consent to any assignment or
subletting provided the effective rental paid by the subtenant or assignee is
not less than the current scheduled rental rate of the Building for comparable
space and the proposed Tenant is compatible with Landlord’s normal standards for
the Building. If an assignment or subletting is permitted, any cash net profit,
or the net value of any other consideration received by Tenant as a result of
such transaction shall be paid to Landlord promptly following its receipt by
Tenant. Tenant shall pay any costs incurred by Landlord in connection with a
request for assignment or subletting, including reasonable attorney fees.
11.1 Default.
Any of the following shall constitute an Event of Default by Tenant under this
Lease (time of performance being of the essence of this Lease):

11.1.1   Tenant’s failure to pay rent or any other charge under this Lease
within ten (10) days after it is due.

11.1.2   Tenant’s failure to comply with any other term or condition within
twenty (20) days following written notice from Landlord specifying the
noncompliance. If such noncompliance cannot be cured within the twenty (20)-day
period, this provision shall be satisfied if Tenant commences correction within
such period and thereafter proceeds in good faith and with reasonable diligence
to complete correction as soon as possible but not later than ninety (90) days
after the date of Landlord’s notice.

11.1.3   Failure of Tenant to execute the documents described in Section 16.1 or
16.3 within the time required under such Sections; failure of Tenant to provide
or maintain the insurance required of Tenant pursuant hereto; or failure of
Tenant to comply with any Laws as required pursuant hereto within twenty-four
(24) hours after written demand by Landlord.

11.1.4   Tenant’s insolvency, business failure, or assignment for the benefit of
its creditors. Tenant’s commencement of proceedings under any provision of any
bankruptcy or insolvency law or failure to obtain dismissal of any petition
filed against it under such laws within the time required to answer; or the
appointment of a receiver for all or any portion of Tenant’s properties or
financial records.

11.1.5   Assignment or subletting by Tenant in violation of Section 10.1.

11.1.6   Vacation or abandonment of the Premises without the written consent of
Landlord or failure to occupy the Premises within twenty (20) days after notice
from Landlord tendering possession.

11.2 Remedies for Default.
Upon occurrence of an Event of Default as described in Section 11.1, Landlord
shall have the right to the following remedies, which are intended to be
cumulative and in addition to any other remedies provided under applicable law
or under this Lease:

                  Standard Form of OFFICE LEASE
Page 7   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



11.2.1   Landlord may at its option terminate this Lease, without prejudice to
its right to damages for Tenant’s breach. With or without termination, Landlord
may retake possession of the Premises and may use or relet the Premises without
accepting a surrender or waiving the right to damages. Following such retaking
of possession, efforts by Landlord to relet the Premises shall be sufficient if
Landlord follows its usual procedures for finding tenants for the space at rates
not less than the current rates for other comparable space in the Building. If
Landlord has other vacant space in the Building, prospective tenants may be
placed in such other space without prejudice to Landlord’s claim to damages or
loss of rentals from Tenant.

11.2.2   Landlord may recover all damages caused by Tenant’s default which shall
include an amount equal to rentals lost because of the default, Lease
commissions paid for this Lease, and the unamortized cost of any tenant
improvements installed by or paid for by Landlord. Landlord may sue periodically
to recover damages as they occur throughout the Lease term, and no action for
accrued damages shall bar a later action for damages subsequently accruing.
Landlord may elect in any one action to recover accrued damages plus damages
attributable to the remaining term of the Lease. Such damages shall be measured
by the difference between the rent under this Lease and the reasonable rental
value of the Premises for the remainder of the term, discounted to the time of
judgment at the prevailing interest rate on judgments.

11.3 Landlord’s Right To Cure Default.
Landlord may, but shall not be obligated to, make any payment or perform any
obligation which Tenant has failed to perform when required under this Lease.
All of Landlord’s expenditures incurred to correct the failure to perform shall
be reimbursed by Tenant upon demand with interest from the date of expenditure
at the rate of 1 1/2 percent per month. Landlord’s right to correct Tenant’s
failure to perform is for the sole protection of Landlord and the existence of
this right shall not release Tenant from the obligation to perform all of the
covenants herein required to be performed by Tenant, or deprive Landlord of any
other right which Landlord may have by reason of default of this Lease by
Tenant, whether or not Landlord exercises its right under this Section.
12.1 Surrender; Holdover.
On expiration or early termination of this Lease, Tenant shall deliver all keys
to Landlord and surrender the Premises vacuumed, swept, and free of debris and
in the same condition as at the commencement of the term subject only to
reasonable wear from ordinary use. Tenant shall remove all of its furnishings
and trade fixtures that remain its property and any alterations, cables, or
conduits if required by Section 6.2, and shall repair all damage resulting from
such removal. Failure to remove shall be an abandonment of the property, and,
following ten (10) days’ written notice, Landlord may remove or dispose of it in
any manner without liability, and recover the cost of removal and other damages
from Tenant. If Tenant fails to vacate the Premises when required, including
failure to remove all its personal property, Landlord may elect either: (i) to
treat Tenant as a tenant from month to month, subject to the provisions of this
Lease except that rent shall be one-and-one-half quarter times the total rent
being charged when the Lease term expired, and any option or other rights
regarding extension of the term or expansion of the Premises shall no longer
apply; or (ii) to eject Tenant from the Premises (using self-help or otherwise)
and recover damages caused by wrongful holdover.
13.1 Regulations.
Landlord shall have the right but shall not be obligated to make, revise and
enforce rules and regulations or policies consistent with this Lease for the
purpose of promoting safety, health, order, economy, cleanliness, and good
service to all tenants of the Building, including, but not limited to, moving,
use of common areas, and prohibition of smoking. All such regulations and
policies including those, if any, attached to this Lease, shall be complied with
as if part of this Lease and failure to comply shall be a default.
14.1 Access.
During times other than normal Building hours, Tenant’s officers and employees
or those having business with Tenant may be required to identify themselves or
show passes in order to gain access to the Building. Landlord shall have no
liability for permitting or refusing to permit access by anyone. Landlord may
regulate access to any Building elevators outside of normal Building hours.
Landlord shall have the right

                  Standard Form of OFFICE LEASE
Page 8   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



to enter upon the Premises at any time by passkey or otherwise to determine
Tenant’s compliance with this Lease, to perform necessary services, maintenance
and repairs or alterations to the Building or the Premises, to post notices of
nonresponsibility, or to show the Premises to any prospective tenant or
purchasers. Except in case of emergency, such entry shall be at such times and
in such manner as to minimize interference with the reasonable business use of
the Premises by Tenant.
14.2 Furniture and Bulky Articles.
Tenant shall move furniture and bulky articles in and out of the Building or
make independent use of any elevators only at times approved by Landlord
following at least 24 hours’ written notice to Landlord of the intended move.
15.1 Notices.
Notices between the parties relating to this Lease shall be in writing,
effective when delivered during business hours by facsimile transmission, hand
delivery, private courier, or first-class or certified U.S. mail. Notices shall
be delivered postage prepaid, to the address or facsimile number for the party
stated in the Basic Lease Terms or to such other address as either party may
specify by notice to the other. Notice to Tenant may always be delivered to the
Premises. Rent shall be payable to Landlord at the same address and in the same
manner, but shall be considered paid only when received.
16.1 Subordination and Attornment.
This Lease shall be subject to and subordinate to any mortgages, deeds of trust,
ground lease, master lease, or land sale contracts (hereafter collectively
referred to as encumbrances) now existing against the Building. At Landlord’s
option this Lease shall be subject and subordinate to any future encumbrance,
ground lease, or master lease hereafter placed against the Building (including
the underlying land) or any modifications of existing encumbrances, and Tenant
shall execute such documents as may reasonably be requested by Landlord or the
holder of the encumbrance to evidence this subordination. If any encumbrance is
foreclosed, then if the purchaser at foreclosure sale gives to Tenant a written
agreement to recognize Tenant’s Lease, Tenant shall attorn to such purchaser and
this Lease shall continue.
16.2 Transfer of Building.
If the Building is sold or otherwise transferred by Landlord or any successor,
Tenant shall attorn to the purchaser or transferee and recognize it as the
landlord under this Lease, and, provided the purchaser or transferee assumes all
obligations under this Lease thereafter accruing, the transferor shall have no
further liability hereunder.
16.3 Estoppels.
Either party will within ten (10) days after notice from the other execute,
acknowledge, and deliver to the other party a certificate certifying whether or
not this Lease has been modified and is in full force and effect; whether there
are any modifications or alleged breaches by the other party; the dates to which
rent has been paid in advance, and the amount of any security deposit or prepaid
rent; and any other facts that may reasonably be requested. Failure to deliver
the certificate within the specified time shall be conclusive upon the party of
whom the certificate was requested that the Lease is in full force and effect
and has not been modified except as may be represented by the party requesting
the certificate. If requested by the holder of any encumbrance, or any
underlying lessor, Tenant will agree to give such holder or lessor notice of and
an opportunity to cure any default by Landlord under this Lease.
17.1 Attorney Fees.
In any litigation arising out of this Lease, including any bankruptcy
proceeding, the prevailing party shall be entitled to recover attorney fees at
trial and on any appeal or petition for review. If Landlord incurs attorney fees
because of a default by Tenant, Tenant shall pay all such fees whether or not
litigation is filed. If Landlord employs a collection agency to recover
delinquent charges, Tenant agrees to pay all collection agency and other fees
charged to Landlord in addition to rent, late charges, interest, and other sums
payable under this Lease.

                  Standard Form of OFFICE LEASE
Page 9   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



18.1 Quiet Enjoyment.
Landlord warrants that as long as Tenant complies with all terms of this Lease,
it shall be entitled to possession of the Premises free from any eviction or
disturbance by Landlord or parties claiming through Landlord.
18.2 Limitation on Liability.
Notwithstanding any provision in this Lease to the contrary, neither Landlord
nor its managing agent or employees shall have any liability to Tenant for loss
or damages to Tenant’s property from any cause, nor arising out of the acts,
including criminal acts, of other tenants of the Building or third parties, nor
any liability for consequential damages, nor liability for any reason which
exceeds the value of its interest in the Building.
19.1 Additional Rent: Tax Adjustment.
Tenant shall pay to Landlord, as additional rent, Tenant’s Proportionate Share
of real property taxes for the Building and its underlying land. Effective
January 1 of each year Landlord shall estimate the amount of real property taxes
for the ensuing calendar year. Tenant shall pay each month, at the same time as
Base Rent, one twelfth of Landlord’s estimate of Tenant’s Proportionate Share of
real property taxes, provided that Landlord may revise it’s estimate during any
year with reasonable cause and the additional estimate shall be payable as equal
additions to rent for the remainder of the calendar year. Following the end of
each calendar year, or when actual tax year information becomes available,
Landlord shall compute the actual real property taxes and bill Tenant for any
deficiency or credit Tenant with any excess collected. Tenant shall pay any such
deficiency within thirty (30) days after Landlord’s billing, whether or not this
Lease shall have expired or terminated at the time of such billing. “Real
property taxes” as used herein shall mean all taxes and assessments of any
public authority against the Building and the land on which it is located, the
cost of contesting any tax and any form of fee or charge imposed on Landlord as
a direct consequence of owning or leasing the Premises, including but not
limited to, rent taxes, gross receipt taxes, leasing taxes, or any fee or charge
wholly or partially in lieu of or in substitution for ad valorem real property
taxes or assessments, whether now existing or hereafter enacted. If any portion
of the Building is occupied by a tax-exempt tenant so that the Building has a
partial tax exemption under ORS 307.112 or a similar statute, then real property
taxes shall mean taxes computed as if such partial exemption did not exist. If a
separate assessment or identifiable tax increase arises because of improvements
to the Premises, then Tenant shall pay 100 percent of such increase.
19.2 Additional Rent: Cost-of-Living Adjustment.
     Effective on each anniversary following the Commencement Date of this
Lease, the Landlord shall be entitled to recover additional rent which shall be
a percentage of Base Rent equal to the percentage increase, if any, in the
Consumer Price Index published by the United States Department of Labor, Bureau
of Labor Statistics. The percentage increase shall be computed by comparing the
schedule entitled “West Urban Region, All Items, 1982 — 84 = 100” for the latest
available month three months preceding the month in which the Lease term
commenced with the same figure for the same month in the years for which the
adjustment is computed. All comparisons shall be made using index figures
derived from the same base period and in no event shall this provision operate
to decrease the monthly rent for the Premises below the monthly Base Rent, plus
property tax adjustments and operating expense adjustments as provided in this
Lease. If the index cited above is revised or discontinued during the term of
this Lease then the index that is designated by the Portland Metropolitan
Association of Building Owners and Managers to replace it shall be used.
19.3 Additional Rent: Operating Expense Adjustment.
Tenant shall pay as additional rent Tenant’s Proportionate Share of the amount
by which operating expenses for the Building increase over those experienced by
Landlord during the Base Year for expenses stated in the Basic Lease Terms.
Effective January 1 of each year Landlord shall estimate the amount by which
operating expenses are expected to increase, if any, over those incurred in the
base year. Monthly rent for that year shall be increased by one-twelfth of
Tenant’s share of the estimated increase, provided

                  Standard Form of OFFICE LEASE
Page 10   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



that Landlord may revise its estimate during any year with reasonable cause and
the additional estimate shall be payable as equal additions to rent for the
remainder of the calendar year. Following the end of each calendar year,
Landlord shall compute the actual increase in operating expenses and bill Tenant
for any deficiency or credit Tenant with any excess collected. Tenant shall pay
any such deficiency within thirty (30) days after Landlord’s billing, whether or
not this Lease shall have expired or terminated at the time of such billing. As
used herein “operating expenses” shall mean all costs of operating, maintaining,
and repairing the Building as determined by standard real estate accounting
practice, including, but not limited to: all water and sewer charges; the cost
of natural gas and electricity provided to the Building; janitorial and cleaning
supplies and services; administration costs and management fees; superintendent
fees; security services, if any; insurance premiums; licenses, permits for the
operation and maintenance of the Building and all of its component elements and
mechanical systems; ordinary and emergency repairs and maintenance, and the
annual amortized capital improvement cost (amortized over such a period as
Landlord may select but not shorter than the period allowed under the Internal
Revenue Code and at a current market interest rate) for any capital improvements
to the Building required by any governmental authority or those which have a
reasonable probability of improving the operating efficiency of the Building.
“Operating Expenses” shall also include all assessments under recorded covenants
or master plans and/or by owner’s associations. If electricity or other energy
costs increase between the date of this Lease and last day of the Base Year,
(i) Tenant shall pay to Landlord, on a monthly basis as additional rent, its
Proportionate Share of such cost increase for the period from the date of such
increase until the first estimated payment due under this Section, and
(ii) Landlord may adjust the calculation of Base Year operating expenses by
using the energy costs in effect on the date of this Lease.
19.4 Disputes.
If Tenant disputes any computation of additional rent or rent adjustment under
Sections 19.1 through 19.3 of this Lease, it shall give notice to Landlord not
later than thirty (30) days after the notice from Landlord describing the
computation in question, but in any event not later than (thirty) 30 days after
expiration or earlier termination of this Lease. If Tenant fails to give such a
notice, the computation by Landlord shall be binding and conclusive between the
parties for the period in question. If Tenant gives a timely notice, the dispute
shall be resolved by an independent certified public accountant selected by
Landlord whose decision shall be conclusive between the parties. Each party
shall pay one-half of the fee for making such determination except that if the
adjustment in favor of Tenant does not exceed 10 percent of the escalation
amounts for the year in question, Tenant shall pay (i) the entire cost of any
such third-party determination; and (ii) Landlord’s out-of-pocket costs and
reasonable expenses for personnel time in responding to the audit. Nothing
herein shall reduce Tenant’s obligations to make all payments as required by
this Lease. In no event shall Landlord have any liability to Tenant based on its
calculation of additional rent or rent adjustments except and only the
obligation to cause any correction to be made pursuant to this Section 19.4.
Tenant shall maintain as strictly confidential the existence and resolution of
any dispute regarding rent charges hereunder.
20.1 Hazardous Materials.
Neither Tenant nor Tenant’s agents or employees shall cause or permit any
Hazardous Material, as hereinafter defined, to be brought upon, stored, used,
generated, released into the environment, or disposed of on, in, under, or about
the Premises, except reasonable quantities of cleaning supplies and office
supplies necessary to or required as part of Tenant’s business that are
generated, used, kept, stored, or disposed of in a manner that complies with all
laws regulating any such Hazardous Materials and with good business practices.
Tenant covenants to remove from the Premises (or the Building, if applicable),
upon the expiration or sooner termination of this Lease and at Tenant’s sole
cost and expense, any and all Hazardous Materials brought upon, stored, used,
generated, or released into the environment during the term of this Lease. To
the fullest extent permitted by law, Tenant hereby agrees to indemnify, defend,
protect, and hold harmless Landlord, Landlord’s managing agent and their
respective agents and employees, and their respective successors and assigns,
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, and losses that arise during or after the term directly or
indirectly from the use, storage, disposal, release, or presence of Hazardous
Materials on, in, or about

                  Standard Form of OFFICE LEASE
Page 11   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



the Premises which occurs during the term of this Lease. Tenant shall promptly
notify Landlord of any release of Hazardous Materials in, on, or about the
Premises that Tenant or Tenant’s agents or employees become aware of during the
Term of this Lease, whether caused by Tenant, Tenant’s agents or employees, or
any other persons or entities. As used herein, the term “Hazardous Materials”
shall mean any hazardous or toxic substance, material, or waste which is or
becomes regulated by any local governmental authority, the state of Oregon or
the United States Government. The term “Hazardous Materials” shall include,
without limitation, any material or substance that is (i) defined as a
“hazardous waste,” “extremely hazardous waste,” “restricted hazardous waste,”
“hazardous substance,” “hazardous material,” or “waste” under any federal,
state, or local law, (ii) petroleum, and (iii) asbestos. The provisions of this
Section 20, including, without limitation, the indemnification provisions set
forth herein, shall survive any termination of this Lease.
20.2 Mold.
Tenant shall not allow or permit any conduct or omission at the Premises, or
anywhere on Landlord’s property, that will promote or allow the production or
growth of mold, spores, fungus, or any other similar organism, and shall
indemnify and hold Landlord harmless from any claim, demand, cost, and expense
(including attorney fees) arising from or caused by Tenant’s failure to strictly
comply with its obligations under this provision.
21.1 Complete Agreement; No Implied Covenants.
This Lease and the attached Exhibits and Schedules if any, constitute the entire
agreement of the parties and supersede all prior written and oral agreements and
representations and there are no implied covenants or other agreements between
the parties except as expressly set forth in this Lease. Neither Landlord nor
Tenant is relying on any representations other than those expressly set forth
herein.
21.2 Space Leased AS IS.
Unless otherwise stated in this Lease, the Premises are leased AS IS in the
condition now existing with no alterations or other work to be performed by
Landlord.
21.3 Captions.
The titles to the Sections of this Lease are descriptive only and are not
intended to change or influence the meaning of any Section or to be part of this
Lease.
21.4 Nonwaiver.
Failure by Landlord to promptly enforce any regulation, remedy, or right of any
kind under this Lease shall not constitute a waiver of the same and such right
or remedy may be asserted at any time after Landlord becomes entitled to the
benefit thereof notwithstanding delay in enforcement.
21.5 Consent.
Except where otherwise provided in this Lease, either party may withhold its
consent for any reason or for no reason whenever that party’s consent is
required under this Lease.
21.6 Force Majeure.
If performance by Landlord of any portion of this Lease is made impossible by
any prevention, delay, or stoppage caused by governmental approvals, war, acts
of terrorism, strikes, lockouts, labor disputes, acts of God, inability to
obtain services, labor, or materials or reasonable substitutes for those items,
governmental actions, civil commotions, fire or other casualty, or other causes
beyond the reasonable control of Landlord, performance by Landlord for a period
equal to the period of that prevention, delay, or stoppage is excused.
21.7 Commissions.
Each party represents that it has not had dealings with any real estate broker,
finder, or other person with respect to this Lease in any manner, except for the
broker(s) identified in the Basic Lease Terms. Landlord shall pay a leasing
commission in accordance with a separate agreement between Landlord and broker.

                  Standard Form of OFFICE LEASE
Page 12   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



21.8 Successors.
This Lease shall bind and inure to the benefit of the parties, their respective
heirs, successors, and permitted assigns.
21.9 Financial Reports.
Within fifteen (15) days after Landlord’s request, Tenant will furnish Tenant’s
most recent audited financial statements (including any notes to them) to
Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. Landlord will not disclose any aspect of Tenant’s
financial statements except (1) to Landlord’s lenders or prospective purchasers
of the Building who have executed a sales contract with Landlord, (2) in
litigation between Landlord and Tenant, or (3) if required by court order.
21.10 Waiver of Jury Trial.
To the maximum extent permitted by law, Landlord and Tenant each waive right to
trial by jury in any litigation arising out of or with respect to this Lease.
21.11 Exhibits.
The following Exhibits are attached hereto and incorporated as a part of this
Lease:

             
Exhibit “A”    -
  Premises        
Exhibit “B”    -
  Work Agreement        
Exhibit “C”    -
  Rules and Regulations        

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Lease as of the day and year first written above.
LANDLORD:
Durham Plaza, LLC                                                               
                By: /s/ Jerry Powell
c/o NAI Norris, Beggs & Simpson
121 SW Morrison Street, Suite 200                                
                       Title: Managing Member
Portland, OR 97204
(503) 273-0256 fax
(503) 223-7181 phone

             
TENANT:
  By:   /s/ Steven Moore
 
   
 
           
 
  Title:   Vice President & Chief Financial Officer    

                  Standard Form of OFFICE LEASE
Page 13   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



Standard Form of OFFICE LEASE
© 2004 PORTLAND METROPOLITAN ASSOCIATION OF BUILDING OWNERS AND MANAGERS
EXHIBIT “B”
Work Agreement
SECTION 1 IMPROVEMENTS PROVIDED BY LANDLORD.
Unless otherwise agreed by Landlord and Tenant in an addendum to the Lease,
Landlord shall provide the following improvements in the Premises (“Landlord’s
Work”) and shall obtain, at Landlord’s cost, the permits therefor:
Landlord shall improve the Premises in accordance with Exhibit A, this
Exhibit B, and the Tenant Improvement Standards included in Exhibit A, using
Building Standard Materials (BSM) which BSM’s shall be subject to change as
reasonably determined by Landlord. Any costs for Landlord’s Work as a result of
a change order use of the alternate items described in Exhibit A or Tenant delay
shall be paid for by Tenant to Landlord within fifteen (15) days of receipt of
written demand for such costs from Landlord.
SECTION 2 IMPROVEMENTS PROVIDED AT TENANT’S EXPENSE.
Unless otherwise agreed by Landlord and Tenant in an addendum attached to the
Lease, all improvements constructed in the Premises in addition to those listed
in Section 1 of this Work Agreement shall be approved in writing by Landlord
pursuant to Section 3 of this Work Agreement and the cost thereof, including the
cost of obtaining all necessary permits and approvals, shall be paid by Tenant.
SECTION 3 DESIGN OF TENANT IMPROVEMENTS.
Tenant shall retain the services of a licensed qualified architect or engineer,
approved in advance by Landlord, to prepare the necessary drawings, including,
without limitation, Basic Plans and Working Plans as described below for
construction of the tenant improvements (“Tenant’s Plans”). All Tenant’s Plans
shall be prepared at Tenant’s expense and shall be subject to the prior written
approval of Landlord.
Tenant’s architect or engineer shall determine that the work shown on Tenant’s
Plans is compatible with the basic Building plans and that necessary basic
Building modifications are included in Tenant’s Plans. All such modifications,
including, without limitation, all penetrations of the Building shell, shall be
subject to Landlord’s approval and the cost thereof shall be paid by Tenant.
The Basic Plans shall include (i) fully dimensional architectural floor plans
showing partition layout, clearly identifying and locating equipment requiring
special plumbing or mechanical systems, areas subject to above normal loads,
special openings in the floor, ceiling, or walls, and other major or special
features; (ii) fully dimensional plans locating telephone and electrical
receptacles, outlets, and other items requiring electrical power (for special
conditions, equipment, power requirements, and manufacturer’s model numbers must
be included); (iii) a lighting layout showing locations of all light fixtures
and partitions; and (iv) any proposed alterations in or about the Premises. Four
sets of the Basic Plans shall be delivered to Landlord within
                     days after Reference Date of the Lease.
Landlord shall review the Basic Plans and shall either approve the Basic Plans
or reject them, in which case Landlord shall specify the deficiencies in the
Basic Plans as submitted. If the Basic Plans are rejected, Tenant shall resubmit
revised Basic Plans as soon as practicable until Landlord’s approval has been
obtained. Following Landlord’s approval of the Basic Plans, Tenant’s architect
or engineer shall produce full working drawings for construction sufficient to
obtain all necessary permits and with sufficient detail to construct the
improvements, including specifications for every item included thereon (the
“Working Plans”). The Working Plans shall be delivered to Landlord within thirty
(30) days after Landlord’s approval of the Basic Plans.

                  (BOMA LOGO) [v50401v5040101.gif]   Page 14       Please
Initial




 
               
 
          Landlord  
Tenant
JAM/kmm

 



--------------------------------------------------------------------------------



 



Tenant shall be responsible for delays and additional costs in completion of
Tenant’s improvements caused by changes made to any of Tenant’s Plans after the
delivery dates specified above in this Section 3, by inadequacies in any of
Tenant’s Plans, or by delays in delivery of special materials requiring long
lead times, and for any other costs or expenses that do not result from the
negligence or default of Landlord.
SECTION 4 CONSTRUCTION OF TENANT IMPROVEMENTS.
Upon completion of the Working Plans and at the request of Tenant, Landlord and
its contractor shall provide to Tenant in writing an estimate of the cost of
improvements to be provided at Tenant’s expense pursuant to Section 2 of this
Work Agreement. Within five (5) days after Tenant’s receipt of such estimated
cost, Tenant shall delete any items which Tenant elects not to have constructed
and shall authorize construction of the balance of the improvements. In the
absence of such written authorization, Landlord shall not be obligated to
commence work on the Premises and Tenant shall be responsible for any costs due
to any resulting delay in completion of the Premises. If required by Landlord’s
contractor, Tenant shall enter into a construction contract with respect to the
construction of its improvements. Notwithstanding the provisions of this
Section 4, Tenant may request Landlord’s approval to use a contractor other than
Landlord’s for the construction of Tenant’s improvements. Tenant shall include
with any request for such approval a written estimate by Tenant’s contractor of
the cost of the improvements. Landlord shall respond to any request for such
approval within ten (10) days after receipt of the request. If Landlord approves
Tenant’s request to use its own contractor, the work performed by such
contractor shall be in conformance with the provisions of Section 4 of this Work
Agreement.
If Landlord’s contractor is to construct Tenant’s improvements, then prior to
commencement of construction of the improvements, Tenant shall either
(i) deposit with Landlord cash in an amount equal to the estimated cost of the
improvements to be installed at Tenant’s expense pursuant to Section 2 of this
Work Agreement; or (ii) provide Landlord with other evidence or assurance, such
as a bond or letter of credit, satisfactory to Landlord of Tenant’s ability to
pay the estimated cost of such improvements. Landlord’s contractor shall then
complete the improvements in accordance with the Working Plans. Any additional
amounts payable by Tenant for the actual cost of the improvements shall be paid
on or before the Commencement of the Lease, or upon receipt of the final
accounting. If cash is deposited by Tenant as provided above in this Section 4,
any excess paid by Tenant over the actual cost of the improvements shall be
promptly refunded to Tenant by Landlord.
If Tenant desires any change to its improvements, Tenant shall submit a written
request for such change to Landlord, together with all plans and specifications
necessary to show and explain changes from the approved Working Plans. Any such
change shall be subject to Landlord’s approval. If Landlord’s contractor is
constructing Tenant’s improvements, Landlord or such contractor shall notify
Tenant in writing of the amount, if any, which will be charged or credited to
Tenant to reflect the cost of such change.
If any work is to be performed in connection with the improvements on the
Premises by Tenant’s contractor as provided in Section 4 of this Work Agreement,
such work shall conform to the following requirements:

4.1.1   Such work shall proceed only upon Landlord’s written approval of the
public liability and property damage insurance carried by Tenant’s contractor.
Landlord shall have the right to require Tenant’s contractor to post a payment
or performance bond in an amount equal to the estimated cost of the work to be
performed by such contractor. Tenant shall supply Landlord with the name,
address, and emergency telephone number for Tenant’s contractor and all
subcontractors retained by Tenant’s contractor.

4.1.2   All such work shall be done in conformity with a valid building permit
and other permits when required, a copy of which shall be furnished to Landlord
before such work is commenced, and in any case, all such work shall be performed
in accordance with all applicable governmental regulations and all applicable
safety regulations established by Landlord or its contractor for the Building
generally. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant’s failure to comply with all
applicable governmental regulations.

                  Standard Form of OFFICE LEASE
Page 15   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



4.1.3   Landlord may require that all such work be performed by union labor in
accordance with any union labor agreements applicable to the trades being
employed at the Building.

4.1.4   All such work shall be scheduled through Landlord and shall be performed
in a manner and at times which do not impede or delay any work on the Premises
being performed by Landlord’s contractor.

4.1.5   Tenant’s contractor shall store any materials only in the Premises or in
such other space as may be designated by Landlord or its contractor from time to
time. All trash and surplus construction materials shall also be stored within
the Premises and shall be promptly removed from the Building.

Tenant’s entry into the Premises for any purpose, including without limitation
inspection or performance of work by Tenant’s contractor, prior to the
Commencement Date, shall be subject to all the terms and conditions of the
Lease, including without limitation the provisions of the Lease relating to the
maintenance of insurance and indemnification by Tenant, but excluding the
provisions of the Lease relating to the payment of rent. Tenant’s entry shall
mean entry by Tenant, its officers, contractors, licensees, agents, servants,
employees, guests, invitees, or visitors.
Tenant shall indemnify and hold harmless Landlord from and against any and all
claims, losses, liabilities, and expenses (including without limitation attorney
fees) arising out of or in any way related to the activities of Tenant’s
contractors (and any subcontractors) in the Premises or the Building. Without
limiting the generality of the foregoing, Tenant shall promptly reimburse
Landlord upon demand for any extra expense incurred by the Landlord as a result
of faulty work done by Tenant or its contractors, any delays caused by such
work, or inadequate clean-up.

                  Standard Form of OFFICE LEASE
Page 16   Please Initial



  (BOMA LOGO) [v50401v5040101.gif]
 
               
 
      Landlord  
Tenant
JAM/kmm
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Rules & Regulations

1.   The entrances, halls, corridors, stairways, exits, and elevators shall not
be obstructed by any of the tenants or used for any purpose other than for
ingress from their respective premises. The entrances, halls, corridors,
stairways, exits, and elevators are not intended for use by the general public
but for the tenant and its employees, licensees, and invitees. Landlord reserves
the right to control and operate the public portions of the Building and the
public facilities, as well as facilities furnished for the common use of the
tenants, in such manner as it in its reasonable judgment deems best for the
benefit of the tenants generally. No tenant shall invite to the tenants’
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, elevators, and other facilities of the Building by any
other tenants. Fire exits and stairways are for emergency use only, and they
will not be used for any other purpose.

2.   Landlord may refuse admission to the Building outside of the business hours
of the Building to any person not producing identification satisfactory to
Landlord. If Landlord issues identification passes, Tenant shall be responsible
for all persons for whom it issues any such pass and shall be liable to Landlord
for all acts or omissions of such persons.

3.   No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shade, or screens, if any, which are
different from the standards adopted by Landlord for the Building shall be
attached to or hung in any exterior window or door of the premises of any tenant
without the prior written consent of Landlord.

4.   No sign, placard, picture, name lettering, advertisement, notice, or object
visible from the exterior of any tenant’s premises shall be displayed in or on
the exterior windows or doors, or on the outside of any tenant’s premises, or at
any point inside any tenant’s premises where the same might be visible outside
of such premises, without the prior written consent of Landlord. Landlord may
adopt and furnish to tenants general guidelines relating to signs inside the
Building and Tenant shall conform to such guidelines. All approved signs or
lettering shall be prepared, printed, affixed, or inscribed at the expense of
the tenant and shall be of a size, color, and style acceptable to Landlord.

5.   The windows that reflect or admit light and air into the halls,
passageways, or other public places in the Building shall not be covered or
obstructed by any tenant, nor shall any bottles, parcels, or other articles be
placed on the windowsills.

6.   No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors, or
vestibules.

7.   No bicycles, vehicles, animals, fish, or birds of any kind shall be brought
into or kept in the premises of any tenant or the Building.

8.   No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant.

9.   No tenant, nor any tenant’s contractors, employees, agents, visitors,
invitees or licensees, shall at any time bring into or keep upon the premises or
the Building any inflammable, combustible, explosive, environmentally hazardous
or otherwise dangerous fluid, chemical, or substance.

10.   All movement of freight, furniture, packages, boxes, crates, or any other
object or matter of any description must take place during such hours and in
such elevators, and in such manner as Landlord or its agent may determine from
time to time. Any labor and engineering costs incurred by Landlord in connection
with any moving herein specified, shall be paid by Tenant to Landlord, on
demand.

11.   No tenant shall use its premises, or permit any part thereof to be used,
for manufacturing or the sale at retail or auction of merchandise, goods, or
property of any kind, unless said use is consistent with the use provisions of
the Lease.

12.   Landlord shall have the right to prescribe the weight and position of
safes and other objects of excessive weight, and no safe or other object whose
weight exceeds the lawful load for the area upon which it would stand shall be
brought into or kept upon any tenant’s premises. If, in the judgement of
Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as Landlord shall determine.

 



--------------------------------------------------------------------------------



 



13.   Landlord, its contractors, and their respective employees, shall have the
right to use, without charge therefor, all light, power, and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.

14.   No premises of any tenant shall be used for lodging or sleeping or for any
immoral or illegal purpose.

15.   The requirements of tenants for any services by Landlord will be attended
to only upon prior application to the Landlord. Employees of Landlord shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from Landlord.

16.   Canvassing, soliciting, and peddling in the Building are prohibited and
each tenant shall cooperate to prevent the same.

17.   Each tenant shall store its trash and garbage within its premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of office building trash and garbage in the
area of the Building without being in violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be made only
through entryways and elevators provided for such purposes and at such times as
Landlord shall designate. No tenant shall cause or permit any unusual or
objectionable odors to emanate from its premises which would annoy other tenants
or create a public or private nuisance.

18.   No coin vending machine, video game, coin or token operated amusement
device, or similar machine shall be used or installed in any tenant’s premises
without Landlord’s prior written consent.

19.   No bankruptcy, going out of business, liquidation, or other form of
distress sale shall be held on any of tenant’s premises. No advertisement shall
be done by loudspeaker, barkers, flashing lights, or displays or other methods
not consistent with the character of an office building.

20.   Nothing shall be done or permitted in any tenant’s premises, and nothing
shall be brought into or kept in any tenant’s premises, which would impair or
interfere with the economic heating, cleaning, or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical, or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment or
interference.

21.   No acids, vapors, or other similar caustic materials shall be discharged
or permitted to be discharged into the waste lines, vents, or flues of the
Building. The water and wash closets and other plumbing fixtures in or serving
any tenant’s premises shall not be used for any purpose other than the purposes
for which they were designed or constructed, and no sweepings, rubbish, rags,
acids, or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, invitees, visitors, or licensees shall have
caused the same.

22.   All entrance doors in each tenant’s premises shall be left locked and all
windows shall be left closed by the tenant when the tenant’s premises are not in
use. Entrance doors to the tenant’s premises shall not be left open at any time.
Each tenant, before closing and leaving its premises at any time, shall turn out
all lights.

23.   Hand trucks not equipped with rubber tires and side guards shall not be
used within the Building.

24.   Landlord reserves the right to rescind, modify, alter, or waive any rule
or regulation at any time prescribed for the Building when, in its reasonable
judgment, it deems it necessary, desirable or proper for its best interest and
for the best interests of the tenants generally, and no alteration or waiver of
any rule or regulation in favor of any tenant shall constitute a waiver or
alteration in favor of any other tenant. Landlord shall not be responsible to
any tenant for the nonobservance or violation by any other tenant of any of the
rules and regulations at any time prescribed for the Building.

25.   Landlord reserves the right to add to, modify, or otherwise change these
Rules and Regulations. Such changes shall become effective when written notice
thereof is provided to tenants of the Building.

 